Name: 92/255/EEC: Commission Decision of 15 April 1992 establishing a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade;  health;  means of agricultural production
 Date Published: 1992-05-14

 Avis juridique important|31992D025592/255/EEC: Commission Decision of 15 April 1992 establishing a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species from certain third countries Official Journal L 128 , 14/05/1992 P. 0027 - 0027COMMISSION DECISION of 15 April 1992 establishing a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species from certain third countries (92/255/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), as last amended by Directive 90/425/EEC (2), and in particular Article 9 thereof, Whereas the competent veterinary services of the third countries to which the Annex to this decision refer have forwarded a list of semen collection centres officially approved for export of bovine semen to the Community; Whereas Commission Decision 90/14/EEC (3), as last amended by Decision 91/276/EEC (4), establishes a list of third countries from which Member States authorize the importation of deep-frozen semen of domestic animals of the bovine species; Whereas Community on-the-spot visits have been undertaken or will be undertaken to ensure the uniform application of Directive 88/407/EEC, particularly in relation to the veterinary supervision of semen production systems, the powers of the veterinary services and the supervision to which semen collection centres are subject; whereas, therefore, the Commission is satisfied that the centres approved by the third countries to which this decision refers meet the terms of Directive 88/407/EEC and can, in the circumstances, be included in a list of centres approved for the export of bovine semen to the Community; Whereas it will be necessary to re-examine and, if necessary, to amend this Decision in the light of new information from time to time; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The semen collection centres listed in the Annex are hereby approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 8, 11. 1. 1990, p. 71. (4) OJ No L 135, 30. 5. 1991, p. 58. ANNEX Poland Zaktad 'Intergen' 43-424 Drogomysl Registered number: 1-AI-P1 Sweden Svensk Avel, OErnsro 53200 Skara Registered number: S.E.3.